SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 11-K (Mark One) [ X ]Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 OR []Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 Commission File Number:001-32242 Domino’s Pizza 401(k) Savings Plan (Full title of the plan and the address of the plan, if different from that of the issuer named below) Domino’s Pizza, Inc. 30 Frank Lloyd Wright Drive
